Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 19, 2017

                                    No. 04-17-00277-CV

                   IN THE INTEREST OF A.B., ET AL., CHILDREN,

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00396
                             Angelica Jimenez, Judge Presiding


                                      ORDER

        On July 14, 2017, we abated this appeal to the trial court for appointment of new
appellate counsel to represent appellant, who is indigent. We have received a supplemental
clerk’s record containing the trial court’s order appointing counsel. It is therefore ORDERED
that this appeal is REINSTATED on the docket of this court. It is further ORDERED that the
appellant’s brief is due within twenty (20) days from the date of this order.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2017.



                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk